                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                        CHARLOTTESVILLE DIVISION


                                                          Action No: 3:17CV00072
 Sines, et al                                             Date: 2/21/2019
 vs.                                                      Judge: Joel C. Hoppe, USMJ
                                                          Court Reporter: H. Wheeler/FTR
 Kessler, et al
                                                          Deputy Clerk: Heidi N. Wheeler



 Plaintiff Attorney(s)                            Defendant Attorney(s)
 Gabrielle Tenzer ( Michael Bloch, Yotam          James Kolenich
 Barkai)                                          John DiNucci
 David Milles                                     Bryan Jones
                                                  David Campbell



                                    LIST OF WITNESSES

 PLAINTIFF/GOVERNMENT:                            DEFENDANT:
 1.                                               1.



PROCEEDINGS:
TELEPHONIC DISCOVERY HEARING                 3:06-3:34= 28 min

Court addresses motions by Stern and Schoep. A hearing will be set next week.

Court will take up the issues in the Tenzer email starting with the Third Party Vendor.

Documents- deadlines for production/procedures for disputes discussed.

Twitter accounts addressed

Issue of schedule discussed.
